        Case 2:99-cr-00437-CMR Document 146 Filed 11/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :
                                             :
                                             :
          v.                                 :      CRIMINAL NUMBER 99-437-1
                                             :
                                             :
MARCUS REDRICK                               :



                                           ORDER



       AND NOW, this 19th day of November, 2020, upon consideration of Defendant’s

Motion for Reduced Sentence under the First Step Act [Doc. No. 136] and the government’s

response thereto, it is hereby ORDERED that the sentence in the above-captioned matter is

reduced to time served. All other terms and conditions of the original sentence remain in place.




                                             BY THE COURT:


                                             /s/ Cynthia M. Rufe

                                             THE HONORABLE CYNTHIA M. RUFE
                                             United States District Court Judge
